Title: Memorandum of Conference with the President on Treaty with Algiers, 11 March 1792
From: Jefferson, Thomas
To: 


          
            1792. Mar. 11.
          
          Consulted verbally by the President on whom a committee of the Senate (Izard, Morris and King) are to wait tomorrow morning to know Whether he will think it proper to redeem our Algerine captives and make a treaty with the Algerines on the single vote of the Senate without taking that of the Represent.
          My opinions run on the following heads.
          We must go to Algiers with the cash in our hands.
          Where shall we get it?—By loan?—By converting money now in the treasury?
          Probably a loan might be obtained on the Presid’s authority.
          But as this could not be repd. without a subseqt. act of legislature, the Represent. might refuse it.
          So if convert money in treasury, they may refuse to sanction it.
          The subseqt. approbation of the Senate being necessary to validate a treaty they expect to be consulted before hand if the case admits.
          So the subseqt. act of the Repr. being necessary where money is given, why should not they expect to be consulted in like manner where the case admits?
          A treaty is a law of the land, but prudence will point out this difference to be attended to in making them, viz. where a treaty contains such articles only as will go into execution of themselves, or be carried into execution by the judges, they may be safely made: but where there are articles which require a law to be passed afterwds. by the legislature, great caution is requisite. E.g. the Consular convention with France required a very small legislative regulation. This convention was unanimously ratified by the Senate, yet the same identical men threw by the law to enforce it at the last session, and the Repr. at this session have placed it among the laws which they may take up or not at their own convenience, as if that was a higher motive than the public faith.
          
          Therefore against hazarding this transaction without the sanction of both houses.
          The Pres. concurred. The Senate express the motive for this proposition to be a fear that the Repr. wd. not keep the secret. He has no opinion of the secrecy of the senate. In this very case Mr. Izard made the communication to him setting next to him at table on one hand, while a lady (Mrs. Mclane) was on his other hand and the Fr. minister next to her, and as Mr. Izard got on with his communication, his voice kept rising, and his stutter bolting the words out loudly at intervals, so that the minister might hear if he would. He said he had a great mind at one time to have got up in order to put a stop to Mr. Izard.
          Mar. 11. 1792. Mr. Sterrett tells me that sitting round a fire the other day with 4 or 5. others of Mr. Smith (of S.C.) was one, some body mentioned that the murderers of Hogeboom sheriff of Columbia county N. York, were acquitted. ‘Aye, says Smith, This is what comes of your damned trial by jury.’
        